DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Claims 1, 2, 8, 11, and 14-17 and 19-25 are pending.  Claims 19-25 are newly added in the RCE filed 7/6/2022.
Response to Amendment
The rejection of claims 1-2, 8, 11 and 14-17 under pre-AIA  35 U.S.C. 103(a) as obvious over Hsu (US 20070111914) as evidenced by Lant (US2006/0128586A1) in view of Mizusawa et al. (US 6,265,191), Lant (WO2007/087257A2), and Showell (WO 00/42151) is maintained.
Response to Arguments
Applicant’s arguments filed 7/6/2022 with respect to claim(s) 1-2, 8, 11 and 14-17 have been considered but are not persuasive.  
	Applicants urge that the prior art made of record do not teach the claimed first laundry detergent comprising a lipid esterase selected from class E.C. 3.1.1.3, a surfactant consisting essentially of an alkyl ethoxylated sulphate anionic surfactant, a polydimethyl siloxane, and sodium bicarbonate.  
	Contrary to Applicants arguments, the combination rejection is maintained because Showell (WO 00/42151) exemplify that it is commonly known for a laundry detergent to comprise an LAS surfactant, PDMS suds suppressor, sodium bicarbonate builder and a lipid esterase.  See Example 4, formulations I and III teaching LAS surfactant, sodium carbonate, Lipase of the tradename LIPOLASE or LIPOMAX, and PDMS suds suppressors. See example 1 for sodium bicarbonate.  See also page 67, 25-26 for a definition of the lipase.  See page 68 for a definition of the silicone foam suppressor.  And see page 65,ln.3 and 34 for a definition of the LAS surfactant and Na carbonate builder.  The first laundry detergent does not provide a contribution over the art, and Hsu (US2007/0111914) establish the equivalence of triacylglycerides (EC 3.1.1.3), cutin (E.C. 3.1.1.74), and carboxylesters (EC 3.1.1.1) which cell lines are taught in the prior art detergents and claimed order of the method steps is not found patentable since Hsu establish that it is commonly known that laundry detergents adsorb to fabric which never fully are removed from the textile [0003] and Mizusawa et al. (US 6,265,191), Lant (WO2007/087257A2), and Showell (WO 00/42151) already establish that fabric sorbed with lipase and surfactant and reagents as claimed are washed with detergent also comprising lipase and the other claimed reagents.  	Accordingly the claim amendments and new claims are addressed below.  
New Grounds of Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites “…wherein the first laundry composition consists essentially of the alkyl ethoxylated sulphate anionic surfactant, polydimethyl siloxane, and sodium bicarbonate”, however, claim 23 depends from claim 19 which requires the first laundry composition to comprise a lipid esterase.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claim 1, line 12 is objected to because of the following informalities:  Claim 1, line 12 is grammatically incorrect.  Examiner suggests that the ‘is’ after “…second lipid esterase…” be changed to ‘in’   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 -2, 8, 11, 14-17, 19-25 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hsu (US 20070111914) as evidenced by Lant (US2006/0128586A1) in view of Mizusawa et al. (US 6,265,191), Lant (WO2007/087257A2), and Showell (WO 00/42151).
	Hsu (US 20070111914) teaches compositions and methods for washing laundry, i.e. fabric (Abstract, [0003]). Hsu teaches methods that include a multi-step process of washing laundry with a surfactant containing wash composition followed by the later use of a rinse aid comprising an esterase (Abstract, [0019]-[[0025]). 
	Regarding the lipid esterase in step (i) and the second lipid esterase in step (iv) are both a variant having at least about 90% sequence identity to wild-type lipase from Thermomyces lanuginosus and having sequence substitutions T231R and N233R, Hsu [0039] and [0003] teach the inefficiency of detergent removal during laundering is commonly known and would necessarily guide one of ordinary skill to expect a previously washed and dried garment to have the lipases from the detergent to be within the fabric fibers prior to contact soils during wear.
	Limitation to claim 1 step (i) contacting the fabric with a lipid esterase selected from class E.C. 3.1.1.3, is met by Hsu teaches the equivalent use of enzymes from the EC classes on page 3, [0039]. Hsu explicitly teaches the use of LIPOLASE or LIPEX ([0039], [0116], Table 1 and Table 3), this enzyme is a variant of wild type lipase from Thermomyces lanuginosus comprising mutations T231R and N233R as evidenced by Lant (US2006/0128586A1 [0014] page 2).  
	Limitation to claim 1 step (i) contacting the fabric with an alkyl ethoxylated sulphate anionic surfactant, is met by Hsu teaching polyethoxy sulfates or branched chain alkyl and contain lower alkoxy groups which can contain two or three carbon atoms. The normal higher alkyl polyether sulfates are preferred in that they have a higher degree of biodegradability than the branched chain alkyl and the lower poly alkoxy groups are preferably ethoxy groups. ([0026]-[0036], [0049]-[0051]). 
	Hsu further teaches that multiple surfactants may be present ([0037], [011 1]- [0115], Table 1, Table 3) and teaches the preferred use of anionic linear alkyl benzene sulfonate (Abstract, [0046], [0114]). Hsu teaches that the surfactant is preferably present in the wash liquid at a concentration of 1 to 200,000 ppm, and preferably from 10 to 50,000 ppm (0.01 g/kg to 50 g/kg), these ranges will include the instantly claimed range of 0.05 g/L to 4 g/L based on the density of water ~1 kg/L, further Hsu explicitly exemplifies wash liquors comprising 2 g/L of detergent composition giving a concentration of 0.2 g/L total surfactants ([0128], Table 1, [0133], Table 3).
	Limitation to claim 1 step (ii) drying the fabric is met by Hsu teaching laundry; thus, one of ordinary skill in the art would understand that following washing and rinsing the laundry would be dried.
	Limitation to step(iii) contacting the fabric from step (ii) with a soil is met by Hsu [0003] explicitly teaching that inefficiency of detergent removal during laundry would guide consumer perception to expect a garment to have the lipases from the detergent to be within the fabric fibers thus, one of ordinary skill in the art would find the meaning of washing laundry to include washing fabric which has subsequently been used or worn and become soiled as the purpose of doing laundry is to clean fabric which has become soiled due to use.  Alternately, one of ordinary skill in the art would find it obvious to repeat the method of washing laundry when the laundry became soiled. One of ordinary skill in the art would be motivated to do so to have clean laundry which could be reused.  
	Limitation to wherein the detersive surfactant is a linear alkyl benzene sulfonate, alkoxylated anionic surfactant, or a combination thereof is met by Hsu teaching the use of linear alkyl benzene sulfonates and alkoxylated anionic surfactants ([0046]-[0053)).
	Limitation to wherein the laundry detergent composition is contacted to the fabric at a temperature of between about 10°C and about 30°C and for at least 6 minutes and no more than 30 minutes. Hsu teaches that the temperature of the water is from 4 to 60 °C and preferably 10 to 45 °C ([0020], [0042]). Hsu teaches the use of automatic laundry machines ([0025)). Hsu further teaches that the temperature of the water is from 4 to 60 °C and preferably 10 to 45 °C and teaches the action of the enzyme preferably does not occur until after 1 to 25 minutes so that cleaning is achieved ([0020]). Thus in embodiments in which the rinse aid is added following a washing step, one of ordinary skill in the art would find it obvious to perform the wash cycle for at least 1 to 25 minutes as Hsu teaches this time range as necessary for surfactants to work ([0025]).
	Regarding claim 8, Hsu teaches preferred wash load to liquid ratio of 0.1 to 0.5 ([0025], [0016]). Hsu further teaches the surfactant is preferably present in the wash liquid at a concentration of 1 to 200,000 ppm, and preferably from 10 to 50,000 ppm (0.01 g/kg to 50 g/kg). Hsu explicitly exemplifies wash liquors comprising 2 g/L of detergent composition giving a concentration of 0.2 g/L total surfactants ([0128], Table 1, [0133], Table 3). Based on the preferred weight loading of 0.1, the exemplified surfactant level would correlated to a surfactant to fabric ratio of 1:500.  Alternatively, one of ordinary skill in the art would find it obvious that the level of surfactant could be optimized for the preferred wash loads, as the action of the surfactant is critical to working on soils and stains of the fabric as taught by Hsu.
	Regarding claim 14, Hsu teaches the use of multiple polymers, including soil release polymers ([0074], [0101]), poly ethers ([0046]-[0049]), polyalkoxylated lipophiles ([(0055]), and anti redeposition polymers ([0074]). Hsu further teaches the use of hueing agents such as whitening agents and colorants ([0105)).
	Regarding claim 15, Hsu further teaches that inorganic builders including phosphate and zeolite builders may be present in the detergent composition and teaches preferred ranges of 1.0 to 10% and 2 to 5% ([0075]-[0081]). 
	Regarding new claim 19, Hsu teaches and exemplifies the use of the commercially available Lipex (Table 1, Table 3), as noted in the instant specification (examples 2-7, 8-13 and 14-19), commercial preparation of Lipex has a concentration of 18 mg active protein/g preparation, thus the range taught by Hsu as a preferred amount results in a total of 18-450 ug Enzyme/kg rinse liquid. Hsu further teaches that the ratio of wash and rinse liquid to wash load which is defined is the weight of fabrics, garments and apparel is from 0.01 to 1 and preferably 0.1 to 0.5 ([0025], [0016]), Hsu thus teaches preferred enzyme loading of 36 to 4500 ug Enzyme/kg of fabric, i.e. 36 to 4,500 ng enzyme/g fabric. For enzyme range of 0.1 to 500 ppm this would result in enzyme loadings of 3.6 to 90,000 ng enzyme/g fabric encompassing the claimed concentration of between 80 and 1600 ng enzyme/g fabric as required by new claim 19 a).
	Claim 19 b language to the esterase being catalytically active is met by Hsu [0112] teaching the enzyme is 100% active and the step of adhering at least a portion of the lipid esterase is met by Hsu [0039] and [0003] teach the inefficiency of detergent removal during laundering is commonly known and would necessarily guide one of ordinary skill to expect a previously washed and dried garment to have the lipases from the detergent to be within the fabric fibers prior to contact soils during wear.
	Hsu does not specifically teach a lipase sorbed fabric that is dried, contacted with soil and subsequently washed with a detersive surfactant as required in new claim 19c-e.  And Hsu does not teach the polydimethylsiloxane containing suds suppressor and sodium bicarbonate of claim 1 step (i), step (iv) contacting the fabric from step (iii) with a laundry detergent composition comprising a detersive surfactant, a second lipid esterase, a polydimethylsiloxane containing suds suppressor.  Nor does Hsu teach a hueing dye of claim 1 is a triarylmethane dye having about 2 to about 15 ethylene oxide units.  Examiner notes that Hsu establishes the equivalence of triacylglycerides (EC 3.1.1.3), cutin (E.C. 3.1.1.74), and carboxylesters (EC 3.1.1.1) (Claim 1, Abstract, [0039]) which cell lines are taught in the analogous art and the utility of their equivalence in laundry detergents that are adsorbed to fabric which never fully are removed from the textile [0003] is also established by Hsu.	
In the analogous art of laundering lipase sorbed textile with lipase based detergents, Mizusawa et al. (US 6,265,191) teach lipase is immobilized on surfaces to facilitate oil removal from the surfaces and to alter wettability of the surfaces. See abstract.  Specifically, Mizusawa et al. teach that lipase (from for example, Bacterial lipases are classically defined as glycerolesterhydrolases (EC 3.1.1.3) since they are polypeptides capable of cleaving ester bonds) are sorbed on fabric forms a fabric-lipase complex for oil stain removal. The lipase may be sorbed on fabric before or after an oil stain, and the lipase is active to hydrolyze an oil stain on dry fabric or fabric in laundering solutions. Thus, meeting the claimed sequential order of claim 1, step i and ii.  The sorbed lipase has enhanced stability to denaturation by surfactants and to heat deactivation, is resistant to removal from fabric during laundering, retains substantial activity after drying fabric at an elevated temperature, and retains activity during fabric storage or wear. 
Redeposition of oil and oil hydrolysis by-products during laundering of fabric is retarded by the lipase. See the abstract, col. 1,ln.33 and col.7,ln.55-67.  It is the Examiner’s position that the claimed amendment to drying the fabric before contact with the soil is clearly met by Mizusawa et al. in the abstract teaching that the lipase is sorbed onto the dry fabric or fabric in laundering solutions.  The sorbed lipase is resistant to removal from the fabric after it has been soiled and needs laundering again and subsequent drying at elevated temperatures.  See abstract.  Thus clearly teaching that the treatment with the lipase retains activity during repeated launderings and repeated drying cycles as well as fabric storage and repeated wear. See col.3,ln.10-20.  
Regarding claims 2 and 25, Mizusawa et al. teach the method on cotton fabric in fig 2 and col.3,ln.65.  
The concentration of the lipid esterase is met by the prior art claim 22.  Mizusawa et al. teach effective surface modifying compositions have enzyme within the range of 0.1 g/ml enzyme (0.1 ppm) and 20 g/ml enzyme. Of course, yet higher concentrations could be used. Efficacy of the lipase even when only 0.1 ppm lipase compositions are used for fabric treating is shown by the data in Table 9. See col.11,ln.65.  This concentration meets the claim 9 concentration 80-1600ng of lipid esterase present per gram of fabric as required by new claim 9.  And would necessarily encompass language to adhering a portion of the that lipid esterase to the fabric such that it is catalytically active is met by the Mizusawa et al. col.6,ln.2 explicit teaching that the lipase adsorbed to the fabric remains active and adsorbed through the rinsing, drying, storage cycles. See col.2,ln.1-3.
The surfactant of claims 8 and 11 is met by Mizusawa et al. teaching in col.8,ln.15-25 and example 5's surfactant solution (0.3 mM C.sub.12 LAS/Neodol 25-9, 2:1 molar ratio) in col.11, ln.7 and example 6, ln.25-35. 
           Hsu and Mizusawa do not specifically teach the claimed triarylmethane hueing dye, however, in the analogous art, Lant et al. (WO2007/087257A2) teach triphenylmethane hueing dyes on pgs. 6-8.  Regarding the amendment to the triarylmethane dye having about 2-15 ethylene oxide units, it is the Examiner’s position that this is met by the prior art teaching the same dyes on pages 8-10 as in the Applicant’s specification [0069].  Thus, it would have been nonetheless obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed method of laundering with the triphenylmethane hueing dye as taught by Lant et al. since Lant et al. teach fabric hueing dyes commonly known in the art that are used by Lipases.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed method of laundering with a lipid esterase detergent comprising a LAS surfactant and sodium bicarbonate as required by the instant claim 1, with a reasonable expectation of success and similar results, because Lant et al. (WO2007/087257A2) exemplify lipase containing detergents further comprise a LAS surfactant and sodium percarbonate in LIPOLASE based laundry detergents. 
Hsu, Mizusawa et al. and Lant et al. (WO2007/087257A2) do not teach the method of laundering a fabric wherein the lipid esterase laundry detergent comprises a polydimethylsiloxane (PDMS) suds suppressor as required by claim 1.  Lant (WO2007/087257A2) does teach siloxanes (page 14, 2nd to last line) in general. 
Showell et al. exemplify that it is commonly known for a laundry detergent to comprise an LAS surfactant, PDMS suds suppressor, sodium bicarbonate builder and a lipid esterase.  See Example 4, formulations I and III teaching LAS surfactant, sodium carbonate, Lipase of the tradename LIPOLASE or LIPOMAX, and PDMS suds suppressors. See example 1 for sodium bicarbonate.  See also page 67, 25-26 for a definition of the lipase.  See page 68 for a definition of the silicone foam suppressor.  And see page 65,ln.3 and 34 for a definition of the LAS surfactant and Na carbonate builder.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed method of laundering with a lipid esterase detergent comprising a PDMS suds suppressor as required by the instant claim 1, with a reasonable expectation of success and similar results, because Showell et al. guide one of ordinary skill that lipase containing detergents are notoriously well known to comprise PDMS suds suppressor in LIPOLASE based laundry detergents.   
One of ordinary skill is motivated to combine the teachings of Hsu et al., Mizusawa et al. and Lant et al. with Showell et al. since all references are in the analogous art of using a lipid esterase to clean laundry comprising cotton fabric.  Furthermore, all the combined references are in the analogous art of laundering fabrics with lipid esterases having the same tradenames. 

Claims 1, 8, 11, 14-17, 19-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somerville Roberts et al. (US 7,910,533B2) in view of Mizusawa et al. (US 6,265,191), Showell (WO 00/42151), Lant et al. (WO2007087257A2).   
Somerville Roberts et al. teach routine washing of domestic laundry in washing machines (see col.13, ln.34-35) which method comprises step i) of contact with a suitable lipid esterase (see col.13,ln.47-52). The teaching that LIPOLASE lipase is a commercially available lipase variant with mutations T231R and N233R, is found in Sommerville-Roberts et al. in US 7,910,533 col.14, ln.21 which teaching encompasses the claimed pretreatment step of; i) contacting the fabric with a lipid esterase based pretreatment composition.  
Somerville Roberts et al. teach the claimed alkyl ethoxylated sulphate anionic surfactant in col.4,ln.39.  And sodium bicarbonate is taught in col.15,ln.30.  Regarding the concentration of lipid esterase, Somerville Roberts et al. guide one of ordinary skill to optimize the concentration of lipase in an amount such that the composition has a lipase activity in the range of from 10 to 20,000 LU/g, and preferably from 50 to 2,000 LU/g. LU (Lipase units) which concentration falls within the claimed range of 80-1600 ng enzyme/g fabric.  See col.13, ln.53-56.  
Regarding step iv) limitation to the cationically charged ester quat fabric softening active being a substrate for the lipid esterase is met by Somerville Roberts et al. teaching a cleaning composition comprising the claimed lipid esterase, cationically charged fabric softening active (quaternary ammonium cationic surfactants) with methyl ester sulphonate (see col.4,ln.30) with the same claimed anionic detersive surfactant (liner alkyl benzene sulfonate) in a method of cleaning laundry in general.  
Regarding claim 8 ratio of anionic surfactant to fabric on a weight to weight basis of from about 1 : 150 to about 1:500 is met by the Somerville Roberts et al. teaching their composition comprises from 0.1 to 10% by weight of the composition of alkoxylated anionic detersive surfactant.  See col.5,ln.5.   It is Examiner’s position that the anionic detersive surfactant weight % of 5% to 25% (see col.3,ln.50-col.5) taught by the prior art encompasses the broadly claimed anionic surfactant ratio to fabric.  And alkyl benzene sulfonates are taught in col.4,ln.4 and examples A-F in col.18-19.
Regarding claim 14, col.12,ln.5-35 teach polymeric polycarboxylates such as homo-polymers and co polymers of acrylic acid and/or maleic acid as carriers in the composition.
Regarding claim 15, Somerville Roberts et al. teach a solid laundry detergent composition in particulate form, comprising: (a) anionic detersive surfactant; (b) a calcium-augmented technology; (c) from 0% to less than 5%, by weight of the composition, of zeolite builder; (d) from 0% to less than 5%, by weight of the composition, of phosphate builder and (e) optionally, from 0% to less than 5%, by weight of the composition, of silicate salt.  See abstract.
Regarding the wash cycle and wash temperature of claim 1, is met by the Somerville Roberts et al. teaching the composition upon contact with water at a concentration of 9.2 g/l and at a temperature of 20° C. forms a transparent wash liquor having (i) a turbidity of less than 500 nephelometric turbidity units; and (ii) a pH in the range of from 8 to 12. Preferably, the resultant wash liquor has a turbidity of less than 400, or less than 300, or from 10 to 300 nephelometric turbidity units. The turbidity of the wash liquor is typically measured using a H1 93703 microprocessor turbidity meter. A typical method for measuring the turbidity of the wash liquor is as follows: 9.2 g of composition is added to 1 litre of water in a beaker to form a solution. The solution is stirred for 5 minutes at 600 rpm at 20° C.  See the laundering process disclosed in col.3.  
Somerville Roberts et al. do not teach drying the lipase contacted fabric before contact with the soil as required by claims 1 and 19.  Also, Somerville Roberts et al. do not teach lipid esterase is selected from E.C.3.1.1.3 with the claimed sequence substitutions T231R and N233R as recited by claim 1 and the pre-treatment of claims 16 and 17.  Examiner notes that Somerville-Roberts et al. suggest to one of ordinary skill that activity of the composition lasts for at least 5 to 20 minutes of the entire washing cycle which range encompasses the time of contact 6-30 minute contact in claim 1.  See col.13,ln.39.  
In the analogous art, Mizusawa et al. specifically teach in the abstract that the lipase is sorbed onto the dry fabric or fabric in laundering solutions.  This sorbed lipase is resistant to removal from the fabric after it has been soiled and needs laundering again and subsequent drying at elevated temperatures.  See abstract.  Thus clearly teaching that the treatment with the lipase retains activity during repeated launderings and repeated drying cycles as well as fabric storage and repeated wear. See col.3,ln.10-20.  
Specifically, Mizusawa et al. teach that lipase (from for example, Bacterial lipases are classically defined as glycerolesterhydrolases (EC 3.1.1.3) since they are polypeptides capable of cleaving ester bonds) are sorbed on fabric forms a fabric-lipase complex for oil stain removal. The lipase may be sorbed on fabric before or after an oil stain, and the lipase is active to hydrolyze an oil stain on dry fabric or fabric in laundering solutions. Thus, clearly teaching the sequential order of claim 1, step i and ii.  The sorbed lipase has enhanced stability to denaturation by surfactants and to heat deactivation, is resistant to removal from fabric during laundering, retains substantial activity after drying fabric at an elevated temperature, and retains activity during fabric storage or wear. Redeposition of oil and oil hydrolysis by-products during laundering of fabric is retarded by the lipase. See the abstract, col. 1,ln.33 and col.7,ln.55-67.  It is the Examiner’s position that the claimed amendment to drying the fabric before contact with the soil is clearly met by Mizusawa et al. in the abstract teaching that the lipase is sorbed onto the dry fabric or fabric in laundering solutions.  The sorbed lipase is resistant to removal from the fabric after it has been soiled and needs laundering again and subsequent drying at elevated temperatures.  See abstract.  Thus clearly teaching that the treatment with the lipase retains activity during repeated launderings and repeated drying cycles as well as fabric storage and repeated wear. See col.3,ln.10-20.
Mizusawa et al. teach lipid esterases are commonly known as glycerol ester hydrolases defined by EC 3.1.1.3, and also teach cutinases.  See col.1,ln.24 and ln.33-34 and line 37 of Mizusawa et al. (US 6,265,191).   Also, Mizusawa et al. guide one of ordinary skill to pretreat a fabric with a lipid esterase to facilitate subsequent cleaning and oil removal from the fabric.  See abstract).  In examples of table 1, col.5, the lipases are used in a wash cycle of 15 minutes.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed method of drying the fabric before contact with soil as recited by the instant claims 1 and 19, with a reasonable expectation of success because Somerville Roberts et al teach a similar process of regular fabric launderings in general and Mizusawa et al. specifically teach in the abstract that the lipase is sorbed onto the dry fabric or fabric in laundering solutions.  And that this sorbed lipase is resistant to removal from the fabric after it has been soiled and needs laundering again and subsequent drying at elevated temperatures.  Thus clearly guiding one of ordinary skill that the treatment with the lipase retains activity during repeated launderings and repeated drying cycles as well as fabric storage and repeated wear. See col.3,ln.10-20.  From the combination of Somerville Roberts et al. with Mizusawa et al., one of ordinary skill would reasonable expect both the lipase and the fabric softening active to be sorbed into the fabric from a previous washing cycle and since the lipase is still active to hydrolyze an oil stain on dry fabric or fabric in laundering solutions the fabric softener is  prehydrolyzed as claimed prior to contacting the fabric again with laundry detergent. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive the claimed lipid esterase class with a reasonable expectation of success and similar results because lipid esterases are commonly known as glycerol ester hydrolases defined by (EC 3.1.1.3) See col.1,ln.33-34 of reference Mizusawa et al. (US 6,265,191) teaching the state of the art.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Somerville Roberts et al. with the claimed step of pre-treatment as recited by claim 16-17, because pre-treating stains is commonly known and guide one of ordinary skill to pretreat a fabric with a lipid esterase based detergent to facilitate subsequent cleaning and oil removal from the fabric.  See abstract).  
Sommerville-Roberts et al. in col.18, ln.38.  teach blue, green, purple dyes but do not teach the specifically claimed triarylmethane hueing dye of the claim 1.  
Lant et al. teach that the E.C.classification 3.1.1.3 as taught by Mizusawa et al. includes the tradenames LIPEX and is a variant of the LIPOLASE with the specifically claimed mutations T231R and N233R for stain removal.  See page 3, last paragraph and page 4 line 7.  Furthermore, Lant et al. teach in examples 11-16 on pages 18-19, the method of laundering a fabric wherein the lipid esterase laundry detergent comprises a linear alkyl benzene sulfonate (LAS) surfactant and sodium carbonate as required by claim 1.  Regarding the triarylmethane hueing dye, Lant et al. teach triphenylmethane hueing dyes on pgs. 6-8.  
It would have been nonetheless obvious to one of ordinary skill in the art, at the time the invention was made, to modify Somerville Roberts et al. with the claimed EC 3.1.1.3 class lipid esterase in the lipase fabric of Mizusawa et al. or with a LIPEX lipase since Lant et al. teach the same modification in their claims.
It would have been nonetheless obvious to one of ordinary skill in the art, at the time the invention was made, to modify hueing dye of Sommerville Roberts et al. with a triarylmethane hueing dye as taught by Lant et al. because triphenylmethane fabric hueing dyes are commonly known in the laundry art in combination with Lipases.  
Finally, Sommerville Roberts et al., Mizusawa et al. and Lant et al. do not teach the method of laundering a fabric wherein the lipid esterase laundry detergent comprises a sodium bicarbonate and polydimethylsiloxane (PDMS) suds suppressor as required by claim 1.  Sommerville Roberts et al. teach silicone based suds suppressing systems (col.18,ln24) and Lant teach siloxanes (page 14, 2nd to last line) in general. 
Showell et al. exemplify that it is commonly known for a laundry detergent to comprise an LAS surfactant, PDMS suds suppressor, sodium bicarbonate builder and a lipid esterase.  See Example 4, formulations I and III teaching LAS surfactant, sodium carbonate, Lipase of the tradename LIPOLASE or LIPOMAX, and PDMS suds suppressors. See example 1 for sodium bicarbonate.  See also page 67, 25-26 for a definition of the lipase.  See page 68 for a definition of the silicone foam suppressor.  And see page 65,ln.3 and 34 for a definition of the LAS surfactant and Na carbonate builder.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sommerville Roberts et al. with a method of laundering with a lipid esterase detergent comprising a sodium bicarbonate and PDMS suds suppressor as required by the claim 1, with a reasonable expectation of success and similar results, because Showell et al. guide one of ordinary skill to include a PDMS suds suppressor in LIPOLASE based laundry detergents in general.  One of ordinary skill in the art is motivated to combine the teachings of Somerville Roberts et al. with that of Mizusawa et al., Lant et al. and Showell et al. since all 4 references are in the analogous art of treating fabrics with lipid esterase based detergents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761